Citation Nr: 0007915	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-16 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Validity of loan guaranty indebtedness.  

2.  Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $19,962.77, plus accrued 
interest.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from September 1973 to 
September 1976.  





This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision by the Committee on 
Waivers and Compromises (COWC) at the Regional Office (RO), 
Department of Veterans Affairs (VA) in Houston, Texas, which 
denied waiver in the amount of $26,239.23, plus accrued 
interest.

In December 1997, the Board remanded the case to the RO for 
further development.  Subsequently, the RO reduced the loan 
guaranty indebtedness to $19,962.77, plus accrued interest.  
The adjustment to the indebtedness was based on the net gain 
in the amount of $6,276.46 realized by VA after resale of the 
subject property.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant obtained a loan in the amount of $53,000 
for the purchase of the subject property in November 1986.  

3.  The loan was guaranteed, in part, by VA in the amount of 
$27,500.00, and the appellant agreed to pay the VA guaranteed 
loan under the terms of the deed of trust and deed of trust 
note, and agreed to indemnify VA in the event of a loss by VA 
following a default and substitute trustee sale of the 
subject property.  

4.  There was a default on the VA guaranteed loan 
necessitating a sale of the subject property resulting in the 
loan guaranty indebtedness in the amount of $26,239.23.  

5.  The VA realized a net gain in the amount of $6,276.46 
after re-sale of the subject property, which reduced the loan 
guaranty indebtedness to $19,962.77.  



6.  The appellant was at fault in the creation of the loan 
guaranty indebtedness and VA was not at fault in the creation 
of the loan guaranty indebtedness.  

7.  Waiver of the loan guaranty indebtedness would result in 
unjust enrichment to the appellant.  

8.  The appellant has sufficient funds to repay the loan 
guaranty indebtedness without resulting in undue financial 
hardship to the appellant and his family.  


CONCLUSIONS OF LAW

1.  There was a loss by VA after the default on the VA 
guaranteed loan and foreclosure of the subject property which 
constituted the security for the loan.  38 U.S.C.A. § 
5107(a), 5302 (West 1991); 38 C.F.R. § 1.965(a) (1999).  

2.  Recovery of the remaining loan guaranty indebtedness, in 
the amount of $19,962.77, plus accrued interest, would not 
violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963(a), 1.965(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of Loan Guaranty Indebtedness

In December 1997 the Board remanded this case to the RO for 
further development.  
Review of the record shows that at the date of the 
foreclosure sale, October 5, 1993, the total indebtedness on 
the VA guaranteed loan was $62,721.23.  VA required the note 
holder to bid at the foreclosure sale the "upset bid" 
amount of $36,482.  



This amount represented the reasonable value assigned to the 
subject property by the liquidation appraisal, less the 
estimated cost of repairs and resale.  Following the 
foreclosure sale, the note holder elected to convey the 
property to VA for the "upset bid" amount.  Title was 
conveyed to VA in 1993.  

The amount of the veteran's loan guaranty indebtedness was 
established based on the unpaid principal loan balance at the 
time of the foreclosure ($59,978.62) plus advances 
($1,673.84) plus taxes after the date disallowed ($683.39) 
and liquidation expenses ($1,752.16).  The total 
indebtedness, as noted above, was therefore $62,721.23.  Less 
the net value of the property, $36,482, the amount of the 
veteran's debt was calculated at $26,239.23.  Thereafter, in 
March 1994, VA resold the property for the gross sale price 
of $59,528.  

The Board notes that this matter was remanded to the RO in 
December 1997.  The RO was directed to make a determination 
as to the validity of the amount of the loan guaranty 
indebtedness.  The RO was also directed to provide the 
appellant with an accounting of exactly how his loan guaranty 
indebtedness was derived.  The Board noted that although VA 
expended money to repair the property prior to the March 1994 
resale and that VA did pay a real estate commission of 
$3,257, the RO did not consider whether VA was able to 
realize a net gain from the resale of the subject property.  
In this case, a net gain by VA in the resale of the property 
acquired through foreclosure should have been used to offset 
the appellant's loan guaranty indebtedness.  

Review of the record reveals that in February 1999, the RO 
determined that the resale of the subject property was 
accomplished in accordance with VA law and regulations.  The 
RO indicated that there was a gain realized from the resale 
of the subject property.  The adjustment to the indebtedness 
was based on the net gain in the amount of $6,276.46 realized 
by VA after resale of the subject property.  

Subsequently, the RO reduced the loan guaranty indebtedness 
to $19,962.77, plus accrued interest.  The RO concluded that 
based on the information in the file, the indebtedness to VA 
is valid.  The RO provided an accounting of the loan guaranty 
indebtedness to the appellant by letter dated in February 
1999.  The appellant does not object to the validity of the 
indebtedness.  There is no indication in the claims folder 
that the indebtedness is incorrectly calculated.  


Waiver of Indebtedness
Factual Background

The evidence shows that the appellant obtained a loan in the 
amount of $53,000 for the purchase of the subject property in 
November 1986.  The loan was guaranteed, in part, by VA in 
the amount of $27,500.00, and the appellant agreed to pay the 
VA guaranteed loan under the terms of the deed of trust and 
deed of trust note, and agreed to indemnify VA in the event 
of a loss by VA following a default and substitute trustee 
sale of the subject property.  

The evidence shows that the holder of the note notified VA in 
January 1993 that the loan closed and went into default on 
December 1, 1990 when the monthly mortgage payment was not 
received.  The appellant attributed the default on the loan 
to periodic employment layoffs.  Despite several payment 
plans and efforts to reinstate the loan the evidence shows 
that the appellant could not cure the default.  

The holder of the note foreclosed and the property was sold 
at foreclosure in October 1993.  Proceeds from the 
foreclosure sale were insufficient to cover the total amount 
outstanding and VA paid a claim in accordance with the terms 
of the guaranty.  This resulted in the loan guaranty 
indebtedness in the amount of $26,239.23.  However, resale 
resulted in a net gain in the amount of $6,276.46 realized by 
VA after resale of the subject property.  Consequently, the 
RO reduced the loan guaranty indebtedness to $19,962.77, plus 
accrued interest.  

In February 1995, the RO determined that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
indebtedness.  However, the RO held that the appellant was at 
fault in the creation of the indebtedness.  The RO noted that 
the appellant failed to cooperate with VA or the lender in 
attempting to cure the default or otherwise maintain the 
loan.  The RO cited the fact that the appellant filed for 
Chapter 13 bankruptcy protection in April 1990, May 1992 and 
February 1993.  The RO concluded that the appellant's failure 
to cooperate was of such degree as to be inexcusable and this 
outweighed any other factor.  

In June 1995, the RO determined that the appellant's 
financial status report (FSR) showed that the monthly income 
exceeded the monthly expenses by $140.  The RO held that 
other income, such as income used to pay down the loans on 
the appellant's automobiles, would become available.  The RO 
determined that these funds could be used to repay the 
indebtedness without causing undue financial hardship.  The 
RO also held that the appellant was unjustly enriched because 
he and his family occupied the property for approximately two 
years and ten months prior to foreclosure without making any 
mortgage payments.  The RO concluded that all these factors 
showed that the indebtedness should not be waived in 
accordance with the principles of equity and good conscience.  

The appellant's argument is that collection of the 
indebtedness would impose undue hardship on his family.  The 
only question in this appeal is whether collection of the 
indebtedness in the amount of $19,962.77 would violate the 
principles of equity and good conscience.  

A September 1994 FSR indicates that the appellant is married 
and has one minor child.  He listed this dependent as age 9.  
He reported being employed as a maintenance worker since 1992 
and his spouse as a credit agency worker since 1980.  His 
monthly gross salary was $1,200 and his spouse's monthly 
gross salary was $1,200.  

Their total monthly net income was listed as $1,830.  His 
total monthly expenses were listed as $1,647.  The monthly 
expenses included $650.00 for rent/mortgage; $80.00 for food; 
$300.00 for utilities and heat; $117.00 for auto insurance; 
$50.00 for telephone; $150.00 for daycare; and $300.00 for 
a car loan.  The appellant listed no assets except for two 
automobiles.  He did not list their value.  The appellant 
listed no monthly installment contracts or other debts.  

A FSR received in June 1995 shows the appellant is married 
and no other dependents.  The Board notes that he reported 
having two children in his March 1995 Notice of Disagreement.  
He reported being employed as a maintenance worker since 1992 
and his spouse as a credit agency worker since 1980.  His 
monthly gross salary was $1,100 and his spouse's monthly 
gross salary was $1,000.  Their total monthly net income was 
listed as $2,100.  His total monthly expenses were listed as 
$1,960.  The monthly expenses included $650.00 for 
rent/mortgage; $200.00 for food; $200.00 for utilities and 
heat; $200.00 for auto insurance; $50.00 for telephone; 
$150.00 for daycare; $30.00 for water; $60.00 for clothing; 
$120.00 for gasoline; and, $300.00 for car loans.  The 
appellant listed no assets except for two automobiles.  He 
did not list their value.  The appellant listed no monthly 
installment contracts or other debts.

An April 1999 FSR shows the appellant is married and has one 
minor child.  He listed this dependent as age 14.  He 
reported being employed as a maintenance worker from July 
1990 to August 1998 and as a surveyor's assistant since 
August 1998.  He listed his spouse as a payment processor but 
did not list when she changed jobs.  His monthly gross salary 
was $1,440 and his spouse's monthly gross salary was $1,542.  
Their total monthly net income was listed as $2,220.  His 
total monthly expenses were listed as $1,961.  The Board 
notes that he did not add the expenses correctly and it 
should be listed as $2,116.  The monthly expenses included 
$770.00 for rent/mortgage; $225.00 for food; $220.00 for 
utilities and heat; $94.00 for auto insurance; $70.00 for 
telephone; $65.00 for hair care; $30.00 for water; $70.00 for 
cable television; $120.00 for gasoline; $80.00 for dry 
cleaning; and, $273.00 for a car loan.  

The appellant listed other monthly installment contracts and 
other debts totaling approximately $593.90 in unpaid 
balances, for which he paid $49.36 each month.  The Board 
notes that when the appellant submitted this same FSR in 
March 1999 he reported having paid an additional $50.00 on 
one of the monthly debts for a doctor's bill.  The appellant 
listed assets of $150.00 in cash and two automobiles.  He did 
not list their value.  


Pertinent Law and Regulations

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship 
of collection on the debtor, (4) a defeat of the purpose of 
an existing benefit to the appellant, (5) the unjust 
enrichment of the appellant, and, (6) whether the appellant 
changed positions to his or her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).


Analysis

The Board notes that the appellant's claim with respect to 
the waiver, is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has presented a 
plausible claim.  The Board finds that the RO complied with 
the directives of the December 1997 remand.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

In this case, the COWC previously found the indebtedness did 
not result from fraud, misrepresentation or bad faith on the 
appellant's part, any of which would constitute a legal bar 
to granting the requested waiver.  38 U.S.C.A. § 5302.  
Therefore, the only remaining question is whether recovery of 
remaining indebtedness would be against the principles of 
equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  

Based on the evidence of record, the Board finds that the 
appellant was clearly at fault in the creation of the debt.  
The record shows he failed to make payments as required in 
his loan agreement, and that he failed to cure the default or 
otherwise maintain the loan on multiple occasions.  The 
appellant argues that he originally fell behind in his 
mortgage payments because of periodic layoffs but he has 
provided no documentation from his employer to support this 
allegation.  This is inconsistent with the work history 
reported in his FSRs.  

The appellant's federal tax returns show he was employed from 
1987 through 1990.  Even assuming that a temporary layoff 
originally caused the first uncured default, the evidence 
shows a pattern of failing to adhere to subsequent repayment 
plans on numerous occasions.  The appellant failed to 
cooperate with VA or the lender in attempting to follow these 
repayment plans, which were devised in response to the 
appellant's Chapter 13 bankruptcy protection filings in April 
1990, May 1992 and February 1993.  

The appellant was under direct control of the financial 
situation, and it was incumbent upon him to take those 
actions expected of a person exercising a high degree of 
care, with due regard to his contractual responsibility to 
the Government.  The Board finds that the appellant was the 
party at fault in the creation of the debt and that the loss 
resulted from the foreclosure sale of the home after his 
default.

The record also reflects VA was not at fault in the creation 
of the debt.  In fact, the record shows that VA properly and 
timely notified the appellant at every step in the 
foreclosure process and even assisted the appellant on 
numerous occasions in order to avoid foreclosure.  VA and the 
lender completed the foreclosure process in a timely fashion 
and the evidence does not establish that VA contributed in 
any way to the foreclosure process.  

The Board further finds that waiver of recovery of the 
indebtedness would result in significant unjust enrichment to 
the appellant.  The appellant and his family continued to 
occupy the property from the time of the first uncured 
default in December 1990 until approximately two years and 
ten months later without making any mortgage payments.  
Although the appellant had the right to use the bankruptcy 
protection laws to avoid immediate foreclosure, he did not 
follow through on repayment schedules after November 1990.  
He also did not voluntarily leave the property or execute a 
deed in lieu of foreclosure in order to mitigate damages.  
Consequently, he was unjustly enriched during the time he and 
his family occupied the property without making any mortgage 
payments.  

In addition, the Board notes the record does not reflect that 
denial of waiver would defeat the purpose of paying VA 
benefits by nullifying the objective for which the benefits 
are intended, and there is no persuasive evidence that 
reliance on the overpaid benefits resulted in the appellant's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  The Board also notes that the record does 
not reflect that the appellant changed positions to his 
detriment in reliance upon a granted VA benefit.  


The Board also finds that the evidence is not persuasive that 
the appellant and his family would experience undue financial 
hardship if required to pay the amount of the indebtedness.  
All the FSRs show that the appellant's combined net monthly 
income exceeds his monthly expenses.  The September 1994 FSR 
shows the appellant had approximately $200 in excess income 
after paying the monthly expenses.  

The June 1995 FSR shows the appellant had approximately $140 
in excess income after paying the monthly expenses.  However, 
the expenses reported conflict with the supporting documents 
regarding the monthly payment for his automobiles.  This 
shows that the monthly payment for his used car was not $300 
per month but that he was actually in arrears and the past 
due amount was in excess of $300.  In fact, the past due 
bills submitted by the appellant reveal a pattern of 
nonpayment of bills despite having the combined monthly 
income to meet the scheduled payments.  Moreover, he has 
provided no documentation showing payment of day care 
expenses of $150 for a dependent child of age 9 or 10 who is 
presumably in school during the daytime.  

The April 1999 FSR shows the appellant had approximately $100 
in excess income after paying the monthly expenses; however, 
several monthly expenses reported do not qualify as basic 
necessities.  This includes $70.00 for cable television, 
$65.00 for hair care and $80.00 for dry cleaning.  In 
addition, the monthly installment contracts and other debts 
totaling approximately $593.90 should be paid in full at this 
time.  The Board notes that the absence of the $50.00 payment 
for the doctor bill in the April 1999 FSR is not consistent 
with this payment reported in the March 1999 FSR.  This bill 
should be paid in full at this time.  This demonstrates that 
the appellant should have approximately $400 in excess 
monthly income, which can be applied to the indebtedness 
without causing the appellant and his family undue financial 
hardship.  

The Board finds that the preponderance of the evidence shows 
that the appellant was at fault in the creation of the loan 
guaranty indebtedness and VA was not at fault in the creation 
of the loan guaranty indebtedness.  The Board finds that 
waiver of the loan guaranty indebtedness would result in 
unfair enrichment to the appellant.  The Board also finds 
that the appellant has sufficient funds to repay the loan 
guaranty indebtedness without resulting in undue financial 
hardship to the appellant and his family.  

The Board concludes that there was a loss by VA after the 
default on the VA guaranteed loan and foreclosure of the 
subject property which constituted the security for the loan.  
The Board also concludes that recovery of the loan guaranty 
indebtedness, in the amount of $19,962.77, plus accrued 
interest, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).  


ORDER

Waiver of recovery of the appellant's loan guaranty 
indebtedness in the amount of $19,962.77, plus accrued 
interest is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

